Exhibit 10.1
PACKAGING CORPORATION OF AMERICA
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 28, 2010, by and
between Packaging Corporation of America, a Delaware corporation (the
“Company”), and Paul T. Stecko (the “Executive”).
W I T N E S S E T H
     WHEREAS, the Company desires to employ the Executive as the Executive
Chairman of the Company; and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
as to the terms of the Executive’s continued employment with the Company.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. POSITION AND DUTIES.
     (a) GENERAL. During the Employment Term (as defined in Section 2 hereof),
the Executive shall serve as the Executive Chairman of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as may reasonably be assigned to the Executive
that are not inconsistent with the Executive’s position, including, without
limitation, the following duties:
          (i) Regularly attending and presiding over meetings of the Board of
Directors of the Company (the “Board”);
          (ii) Setting Board meeting schedules and agendas;
          (iii) Actively participating in all appropriate Board functions;
          (iv) Assisting in the transition of duties and responsibilities to a
new Chief Executive Officer of the Company;
          (v) Participating with the Company’s new Chief Executive Officer in
developing and implementing a long-term strategic business plan of the Company
and its divisions and subsidiaries and monitoring that strategy on an ongoing
basis;
          (vi) Overseeing shareholder relations and risk management for the
Company; and

 



--------------------------------------------------------------------------------



 



          (vii) Focusing on such other critical business matters as are
necessary to foster the continued growth and success of the Company and its
business.
     (b) LOCATION. The Executive’s principal place of employment with the
Company shall be at the Company’s corporate headquarters in Lake Forest,
Illinois, provided that the Executive understands and agrees that the Executive
will be required to travel from time to time for business purposes.
     (c) PERMITTED ACTIVITIES. During the Employment Term, the Executive shall
devote Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company. Notwithstanding the foregoing, during the Employment Term, the
Executive shall be permitted to (i) with the prior written approval of the
Board, serve on the board of other companies, provided that the Executive is
expressly permitted to continue to serve on any board of directors on which the
Executive serves as of the Effective Date, and (ii) manage the Executive’s
passive personal investments so long as such activities in the aggregate do not
conflict with the Executive’s duties hereunder or create a business or fiduciary
conflict.
     2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed, for a
term of three (3) years commencing on July 1, 2010 (the “Effective Date”). To
the extent that the Executive continues to be employed by the Company following
the expiration of the three (3)-year period described in the preceding sentence,
the Executive shall be employed under the terms of any successor employment
agreement or as an “at-will” employee and, except as specifically stated in this
Agreement, none of the provisions of this Agreement shall apply to the
Executive’s continued employment with the Company. Notwithstanding the
foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof. The period of time between the Effective Date
and the termination of the Executive’s employment hereunder shall be referred to
herein as the “Employment Term.”
     3. BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $950,000 (or such other amount as mutually agreed
by the parties), payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly.
     4. ANNUAL BONUS. During the Employment Term, the Executive shall be
eligible for an annual cash incentive award (an “Annual Incentive Award”) in
respect of each calendar year that ends during the Employment Term, to the
extent earned based on performance against performance criteria. The performance
criteria for any particular calendar year shall be determined in good faith by
the Compensation Committee of the Board in its sole discretion no later than
ninety (90) days after the commencement of such calendar year. The Executive’s
targeted Annual Incentive Award for a calendar year shall equal $800,000 if
target levels of performance for such year are achieved, with greater or lesser
amounts (including zero) paid for performance above and below target (such
greater and lesser amounts to be determined by the Compensation Committee of the
Board for such year in its sole discretion when it evaluates performance for the
year against the performance criteria described above). The Executive’s Annual
Incentive Award for a calendar year shall be determined by the

2



--------------------------------------------------------------------------------



 



Compensation Committee of the Board after the end of the applicable calendar
year based on the level of achievement of the applicable performance criteria,
and shall be paid to the Executive in the calendar year following the calendar
year to which such Annual Incentive Award relates at the same time annual
bonuses are paid to other senior executives of the Company, subject to continued
employment at the time of payment.
     5. EQUITY AWARDS. Upon the Effective Date, the Executive shall be granted
by the Company a restricted stock award under the Company’s Amended and Restated
1999 Long-term Equity Incentive Plan (i) for 125,000 shares of the Company’s
common stock, (ii) to become vested on a cliff basis on the date that is three
(3) years following the Effective Date, subject to the Executive’s continued
employment with the Company through such date (except as otherwise expressly
provided in this Agreement), (iii) to be subject to full accelerated vesting
upon the occurrence of a “Change in Control” of the Company during the
Employment Term or upon the Executive’s termination of employment as a result of
death or “Disability” (each, as defined in the Company’s Amended and Restated
1999 Long-Term Equity Incentive Plan), (iv) to be subject to pro rata vesting on
a termination by the Company without Cause (as defined in the Company’s Amended
and Restated 1999 Long-Term Equity Incentive Plan) in accordance with
Section 7(a)(ii) prior to the date of full vesting of the restricted stock, with
the number of shares vesting in such case to equal (x) 125,000 multiplied by
(y) a fraction, the numerator of which shall equal the number of months
(including such portion of any partial month served) actually served by
Executive under this Agreement between the Effective Date and the date of
termination of this Agreement and the denominator of which shall equal 36, and
(iv) with such other terms and conditions as are set forth in a restricted stock
award agreement consistent with the Company’s standard form of restricted stock
award agreement used for other senior executives of the Company under the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the
“Restricted Stock Award”).
     6. EMPLOYEE BENEFITS.
     (a) BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its senior
executives generally (including, without limitation, continued participation in
the Company’s deferred compensation plans on the same basis as in effect
immediately prior to the Effective Date), subject to satisfying the applicable
eligibility requirements, except to the extent such plans are duplicative of the
benefits otherwise provided to hereunder. The Executive’s participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies. Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time.
     (b) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

3



--------------------------------------------------------------------------------



 



     7. TERMINATION OF EMPLOYMENT.
     (a) TERMINATION EVENTS. The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur: (i) automatically upon
the date of death of the Executive; (ii) upon thirty (30) calendar days’ prior
written notice (or pay in lieu of notice) by the Company of the Executive’s
termination of employment for any reason; provided that a termination for
“Cause” (as defined in the Company’s Amended and Restated 1999 Long-Term Equity
Incentive Plan) by the Company may occur immediately without prior written
notice; (iii) upon thirty (30) calendar days’ prior written notice by the
Executive to the Company of the Executive’s voluntary resignation (which the
Company may, in its sole discretion, make effective earlier than any notice
date); and (iv) upon the expiration of the Employment Term on the date that is
three (3) years following the Effective Date as provided in Section 2 hereof.
     (b) CONSEQUENCES OF TERMINATION. In the event that the Executive’s
employment and the Employment Term terminates for any reason, the Executive or
the Executive’s estate, as the case may be, shall be entitled to the following
(with the amounts due under the following clauses (i) through (iii) to be paid
within thirty (30) calendar days following termination of employment, or such
earlier date as may be required by applicable law): (i) any unpaid base salary
through the date of termination; (ii) any Annual Incentive Award earned but
unpaid with respect to the calendar year ending on or preceding the date of
termination; (iii) reimbursement for any unreimbursed business expenses incurred
through the date of termination; and (iv) all other payments, benefits or fringe
benefits to which the Executive shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement. In addition, in the event of a termination
of the Executive’s employment with the Company as a result of the Executive’s
death or “Disability” (as defined in the Company’s Amended and Restated 1999
Long-Term Equity Incentive Plan), the Executive shall be entitled to the
accelerated vesting of the Restricted Stock Award as described in Section 5
hereof. In the event of a termination by Company of the Executive’s employment
by the Company without Cause as provided in Section 7(a)(ii) hereof, the
Executive shall be entitled to pro rata vesting of the Restricted Stock Award as
described in Section 5 hereof. Except for the foregoing and as otherwise may be
required by applicable law, following the Executive’s termination of employment
with the Company for any reason, the Company shall have no further obligations
to the Executive whatsoever.
     (c) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly offer to resign from and any
other position as an officer, director or fiduciary of the Company and any of
its affiliates
     8. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the affiliates and their respective representatives in defense of all
claims that may be

4



--------------------------------------------------------------------------------



 



made against the Company or the affiliates, and will assist the Company and the
affiliates in the prosecution of all claims that may be made by the Company or
the affiliates, to the extent that such claims may relate to the period of the
Executive’s employment with the Company. The Executive also agrees to promptly
inform the Company (to the extent that the Executive is legally permitted to do
so) if the Executive is asked to assist in any investigation of the Company or
the affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or affiliates with respect to
such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating, telephonic,
counsel and other expenses incurred by the Executive in complying with this
Section 8.
     9. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 8 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.
     10. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 10 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Company shall assign this Agreement to
any successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to all or substantially all of its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.
     11. NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
To the address shown in the books and records of the Company.
If to the Company:

5



--------------------------------------------------------------------------------



 



Packaging Corporation of America
1900 West Field Court
Lake Forest, Illinois 60045
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     12. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.
     13. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     14. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     15. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive
and hold the Executive harmless to the extent provided under the organizational
documents of the Company against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Executive’s good faith
performance of the Executive’s duties and obligations with the Company. This
obligation shall survive the termination of the Executive’s employment with the
Company.
     16. LIABILITY INSURANCE. The Company shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.
     17. GOVERNING LAW; DISPUTE RESOLUTION. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Illinois (without regard to its choice of law provisions). Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Illinois or the United States District Court for the Northern
District of Illinois and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, each of the parties hereto irrevocably and unconditionally
(a) submits in any proceeding relating to this Agreement or the Executive’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Illinois, the court of the
United States of America for the Northern District of Illinois, and appellate
courts having jurisdiction of appeals from any of the foregoing,

6



--------------------------------------------------------------------------------



 



and agrees that all claims in respect of any such Proceeding shall be heard and
determined in such Illinois State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR
THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
Executive’s or the Company’s address as provided in Section 11 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Illinois. Each party shall be responsible for its own legal fees incurred in
connection with any dispute hereunder.
     18. MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof, whether written or oral. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
     19. EXECUTIVE REPRESENTATIONS. The Executive represents and warrants to the
Company that (a) the Executive has the legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms, and (b) the Executive is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder. The Executive understands that the foregoing representations are a
material inducement to the Company entering into this Agreement.
     20. TAX MATTERS. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. The intent
of the parties is that payments and benefits under this Agreement comply with
Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.

7



--------------------------------------------------------------------------------



 



     21. FURTHER ASSURANCES. The Company and the Executive shall cooperate with
each other and do, or procure the doing of, all acts and things, and execute, or
procure the execution of, all documents, as may reasonably be required to give
full effect to this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            PACKAGING CORPORATION OF AMERICA
      By:   /s/ Richard B. West       Name:   Richard B. West      Title:  
Senior Vice President and Chief Financial Officer        EXECUTIVE
      /s/ Paul T. Stecko       Paul T. Stecko           

Employment Agreement Signature Page

